McMurray, Judge.
Defendant was convicted of forgery in the first degree and sentenced to serve a term of seven years with the last four to be served on probation under conditions stated in the sentence. Motion for new trial was filed, amended and denied. Defendant appeals. Held:
The sole enumeration of error argued by the defendant involves the refusal of the court to declare a mistrial where an objection was made to an answer by a witness, which statement was allegedly prejudicial and implied that a confession was made. Motion for mistrial was denied, the witness was admonished not to give an opinion or conclusion as to what occurred, and upon request of counsel for defendant the jury was instructed upon its return to the courtroom to disregard the statement mentioned by the witness "as to the fact that on the basis of the defendant’s statement (made at the bank) the police released the man who accompanied him.” The jury was instructed to dismiss this from their minds. Conceding arguendo the answer was subject to the objection, the court did not err in refusing to declare a mistrial where the statement was properly excluded and the jury instructed to disregard it. Corrigan v. State, 206 Ga. 707 (3) (58 SE2d 407); Callahan v. State, 209 Ga. 211 (1) (71 SE2d 86);Burton v. State, 107 Ga. App. 792, 793 (2) (131 SE2d 579).

Judgment affirmed.


Bell, C. J., and Smith, J., concur.